Citation Nr: 1226916	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  99-13 955A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for multiple sclerosis (MS). 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


WITNESSES AT HEARING ON APPEAL 

Veteran and her mother 


INTRODUCTION

The Veteran served on active duty from January 1977 to October 1979. 

This matter comes before the Board of Veterans' Appeals (Board) from an April 1998 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, that denied the Veteran's claim of entitlement to service connection for MS.  The Veteran perfected her appeal of the same by her timely-filed July 1999 Substantive Appeal. 

In September 1999 the Veteran and her mother testified in a personal hearing before a Decision Review Officer (DRO) at the RO in Reno, Nevada.  A transcript has been incorporated into the record. 

The Board notes that the Veteran moved during the pendency of this appeal, most recently to Oregon, and the RO in Portland, Oregon, has had jurisdiction of the Veteran's claims file since 2004. 

Most recently, in January 2011, the Board remanded this case for additional development.  The file has now been returned to the Board for further consideration. 


FINDING OF FACT

The most probative evidence of record does not demonstrate a clinical diagnosis of MS. 







CONCLUSION OF LAW

MS was not incurred in or aggravated by service and may not be presumed as such. 38 U.S.C.A. §§ 1101, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.655 (2011); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist the Appellant

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

The notice required by the VCAA can be divided into three elements.  Specifically, VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

The Veteran was provided with post-VCAA notice in October 2005.  At that time, she was notified of the evidence not of record that was necessary to substantiate her claim.  She was told that she needed to provide the names of persons, agencies, or companies who had additional records to help decide her claim.  She was informed that VA would attempt to review her claim and determine what additional information was needed to process her claim, schedule a VA examination if appropriate, and obtain service, VA, and private treatment records as indicated. 

A March 2006 letter also informed the Veteran regarding the appropriate disability rating or effective date to be assigned.  Since the Board has concluded that the preponderance of the evidence is against the claim of entitlement to service connection for MS, any questions as to the appropriate disability rating or effective date to be assigned or the timeliness of the notice thereof, are rendered moot, and no further notice is needed.  See Dingess/Hartman, 19 Vet. App. 473. 

With regard to the timing of October 2005 notice, VCAA notice should be provided to a claimant before the initial unfavorable Agency of Original Jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II). In the present case, the Board sees the RO did not provide the Veteran with sufficient VCAA notice prior to the initial adverse determination on appeal in April 1998.  But in Pelegrini II, the U.S. Court of Appeals for Veterans Claims (Court) also clarified that in these situations VA does not have to vitiate that decision and start the whole adjudicatory process anew, as if that decision was never made.  Id. Rather, VA need only ensure the Veteran receives, or since has received, content-complying VCAA notice, followed by readjudication of her claim, such that she is still provided proper due process.  In other words, Veterans must be given an opportunity to participate effectively in the processing of their claims.  The Federal Circuit recently held that a Statement of the Case (SOC) or Supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  In fact, as a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In the present case, the timing error was cured.  After providing the Veteran with additional post-VCAA notice in October 2005, the RO readjudicated the claim in the July 2006 SSOC. So, the RO reconsidered the claim, including addressing any additional evidence received in response to the untimely notice.  So the timing defect in the notice has been rectified.  Prickett, 20 Vet. App. at 376.  As such, the Board concludes prejudicial error in the timing or content of VCAA notice has not been demonstrated.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency). 

There is no allegation from the Veteran that she has any evidence in her possession that is needed for a full and fair adjudication of this claim.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  The purpose behind the notice requirement has been satisfied and the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of her claim.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of the Veteran's case to the Board and complied with the requirements of 38 U.S.C.          § 5103(a) and 38 C.F.R. § 3.159(b). 

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  VA's duty to assist includes: (1) obtaining records not in the custody of a federal department or agency; (2) obtaining records in the custody of a federal department or agency; (3) obtaining service treatment records (STRs) or other records relevant to active duty and VA or VA-authorized treatment records; and (4) providing medical examinations or obtaining medical opinions if necessary to decide the claim.  See 38 C.F.R.               § 3.159(c).  In this case, the Veteran's service treatment records and all identified and authorized post-service treatment records relevant to the issue on appeal, including those maintained by the Social Security Administration (SSA), have been requested or obtained.  Accordingly, all available records and medical evidence have been obtained in order to make an adequate determination as to this claim. 
VA has a duty to obtain a medical examination if the evidence establishes:  (1) a current disability or persistent or recurrent symptoms of a disability; (2) an in-service event, injury, or disease; and (3) the current disability may be associated with the in-service event, but (4) there is insufficient evidence to make a decision on the claim. See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran was afforded VA examinations in January 1998, January 2006, February 2007, and May 2011.  Addenda to prior VA examination reports were obtained in October 2009 and July 2010.  Specific and adequate opinions as to her claim were obtained. 
In sum, the Board finds the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandate of the VCAA. 

Additionally, the Board finds there has been substantial compliance with its most recent January 2011 remand directives. The Board notes that the Court has recently held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)  The record indicates that the AMC obtained updated VA treatment records, afforded the Veteran an additional VA examination, and later issued a SSOC in March 2012.  Thus, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655. 

Service Connection

Law and Regulations

Service connection for VA disability compensation purposes will be awarded to a veteran who served on active duty during a period of war, or during a post-1946 peacetime period, for any disease or injury that was incurred in or aggravated by a veteran's active service or for certain diseases that were initially manifested, generally to a degree of 10% or more, within a specified presumption period after separation from service.  38 U.S.C.A. §§ 1110, 1112(a), 1116, 1131, 1133(a), 1137; 38 C.F.R. §§ 3.303(a), 3.306, 3.307 (2011).  Multiple sclerosis will be considered to have been incurred in or aggravated by service if it manifests to "a 10 percent degree of disability or more within seven years from the date of separation".  38 U.S.C.A. § 1112(a)(4).

When a disease is first diagnosed after service but not within an applicable presumption period, service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during the veteran's service, or by evidence that a presumption period applied.  38 C.F.R. § 3.303(d).

A threshold requirement for the grant of service connection for any disability is that the disability claimed must be shown present.  38 U.S.C.A. § 1131.  The Court has interpreted the requirement of current disability thus: 

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. § 1131.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).  When the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Factual Background

The Veteran asserts that service connection is warranted for MS.  Specifically, by her statements made during the course of the appeal, specifically those rendered at her September 1999 DRO hearing, the Veteran asserts that the symptoms of her MS began during active service.  

The Veteran's STRs dated in January 1978 indicate that she presented with some syncope and numbness of the face and hands and was diagnosed with hyperventilation.  June 1978 STRs indicate that the Veteran complained of recurrent leg cramping and reported that she had a sedentary job, without much walking.  The diagnosis was muscle cramping in the legs secondary to muscle lactic acidosis.  November 1978 STRs indicate that the Veteran complained of shortness of breath with exertion; and the treatment provider reported that such was due to poor stamina and exercise discipline.  An undated STR indicates that the Veteran complained of dizziness and was diagnosed with probable cardiac anxiety with dizziness on exertion.  In July 1979 she complained of hyperventilation and reported that she took a large dose of over-the-counter medication to relieve menstrual cramps; and she was diagnosed with hyperventilation syndrome.  STRs dated at that time also indicate that the Veteran underwent mental health consultation, and the physician reported that the Veteran presented with recent history of acute anxiety reaction displayed in hyperventilation.  On service separation from service examination, in August 1979, the Veteran reported a history of frequent headaches, dizziness, shortness of breath, and cardiac and psychiatric symptoms.  The examiner reported that the Veteran's history included headaches treated with over-the-counter medication; dizziness due to hyperventilation; shortness of breath, post-exercise; and leg cramps after long periods of driving.  No neurological abnormalities were found and no diagnosis of MS was rendered.  

The record before the Board contains voluminous post-service treatment records, which will be addressed as pertinent.   In order to provide a complete picture of the Veteran's medical history and claimed disability, the Board must discuss the Veteran's extensive medical history.  While some reports were generated prior to the current appellate period and may not serve as evidence of a current disability, the Board finds that a review of those records to which the Veteran refers numerous times during the appellate period, specifically, during VA examinations, is helpful to the current analysis.  McClain, 21 Vet. App. 319.  

Private treatment records dated in February 1990 indicate that the Veteran was evaluated in San Francisco, California, at a private facility, for a work-related injury.  She reported that one of her neurologists had told her that her neurological symptoms may be related to MS.  The physician suggested magnetic resonance imaging (MRI) of the brain and cervical spine.  A February 1990 report of the suggested MRI was normal.  In a February 1990 letter, the physician reported that based on the recent MRI; there was no evidence of a central nervous system disorder such as MS.

Private treatment records dated in November 1997 indicate that the Veteran underwent evaluation for MS, referred by the MS Society.  The physician provided recitation of the Veteran's pertinent medical history.  The Veteran reported that she had 25 lumbar punctures during her work-up for MS, and that she had seen multiple doctors, approximately 38, in her travels over the past decade.  He complained of falls, episodes of blindness, and weakness.  Subsequent to physical examination, the physician reported that the Veteran had none of the typical findings that would be expected with chronic MS, such as hyper-reflexia, nystagmus, coordination deficits, or ataxia. 

Private treatment records dated in January 1998 indicate that the Veteran complained of chronic back pain and was diagnosed with, in pertinent part, MS, by history.  

In January 1998, the Veteran underwent additional private evaluation for MS.  The examiner recorded her complaints, including loss of vision, pain, and weakness.  Subsequent to review of the Veteran's pertinent medical history and physical examination, the physician reported that the Veteran had multiple complaints including numbness and weakness of the left side as well as chronic pain which involved all of the extremities and back as well as a history of repeated visual loss.  He reported that her neurological examination was positive for give away in the left arm and leg suggestive of a functional problem rather than physiologic weakness.  He reported that despite her supposed diagnosis of MS and visual loss, she had no optic pallor or pupillary defect to suggest that she had optic neuritis in the past.  He reported that he believed that the Veteran in fact had a psychosomatic illness and given her history of multiple invasive procedures and operations, combined with a history of moving from one place to another, he was concerned that she had a Munchausen's syndrome.  He concluded that again, there was no evidence of MS.  

In a January 1998 letter, one of the Veteran's private neurologists reported that he was particularly concerned that the Veteran had a psychosomatic disorder, and that the reason she did not provide the records sought is that they in fact did not support her claim of MS.  

Private treatment records dated in February 1998 indicate that the Veteran complained of back pain subsequent to her work-related injury in 1989.  She reported that she had been diagnosed with MS in 1991, and that she suffered from shooting pains, visual problems, and sensation difficulties.  She reported that a recent visit to a neurologist was unsatisfactory and there was no treatment plan offered.  The physician reported that it appeared that the Veteran had MS.  He reported that he recommended that she obtain the records leading up to her MS work-up and obtain a treatment plan from a neurologist.  

Private treatment records dated in February 1998 indicate that the Veteran underwent psychiatric evaluation.  The examiner noted that the Veteran reported a history of problems with MS, and a question as to whether a diagnosis of MS was appropriate and what course of treatment was required.  The examiner reported that she encouraged the Veteran to follow up with an offer from the MS Society to assist her in obtaining a second opinion.  

Private treatment records dated in March 1998 indicate that the Veteran reported a history of MS and complained of extremity weakness.  She was diagnosed with MS.  

On VA examination in January 1998, the Veteran reported an episode of left arm and leg weakness 20 years prior, lasting three months, with remission.  She reported that she was able to remain in active service, but that she had another episode, with visual disturbance, upon leaving active service, lasting six months, with remission lasting up to two years.  She reported that her course of remissions and flare-ups continued to the present, with the latest flare-up in March 1997.  She complained of muscle pain with spasms and weakness, the loss of function of her left arm, daily headache, and on occasion, incontinence of the bladder and bowel.  She denied specific treatment at the present, but reported that she was going to start physiotherapy.  She reported that she had been employed on a full-time basis, but that she had fallen and injured her low back and shoulders.  Thus, she was currently totally disabled and in receipt of disability benefits from the SSA.  Physical examination revealed weakness of the muscles of the left forearm, 50 percent decrease, when compared ot the right arm; weakness in the left peroneal muscles of the left leg, 40 percent decrease when compared ot the right leg; and some sensory loss at the left ulnar nerve distribution and the left peroneal nerve.  In pertinent part, the examiner diagnosed the Veteran with MS, presently in active state.  

Private treatment records dated in November 1998 indicate that her physician reported that the Veteran had known MS.  

A July 1999 VA treatment record indicates that the Veteran presented with a history of MS and complained of episodic visual loss and extremity paralysis.  VA treatment records dated in September 1999 indicate that the Veteran presented with a history of attacks of falling, for 3-6 months, with visual lapses and extremity numbness.  The impression was possible MS.  The treatment provider reported that MRI was required.  

At a DRO hearing in September 1999, the Veteran provided testimony in support of her claims of entitlement to service connection for MS, as well as migraine headaches.  The Board notes here that the Veteran is currently service-connected for headaches.  She reported that during active service she experienced a lot of falling and visual disturbances.  She reported that there were instances of muscle cramping and "losing her way."  She reported that during service, she was treated for migraines with over-the-counter medication and was told she had hyperventilation syndrome.  She reported that since separation from active service, she had experienced episodes of dizziness, such that she lost her equilibrium and had to hold on to something.  The Veteran reported that she was hospitalized after falling in a vehicle parking area and was not able to use her legs.  She reported that her treatment providers noted that her nails and the area around her mouth were discolored and that she was having trouble getting and keeping her breath.  She reported that she was diagnosed with heart mitral valve problems.  The Veteran also reported that she was diagnosed with MS in 1992, in conjunction with treatment and testing related to a worker's compensation claim in 1989.  The Veteran's mother reported that the Veteran did not have a history of hyperventilation prior to entering active service.  She reported that the Veteran was very strong and active, and showed and rode horses prior to service, but that she could not continue after separation from service due to her episodes of falling.  

VA treatment records dated in February 2000 indicate that the Veteran complained of intermittent vision loss, and reported a prior medical history to include MS.  A March 2000 VA treatment records indicates that the Veteran presented with a history of MS and complained of intermittent vision loss.  

VA treatment records dated in December 2000 indicate that the Veteran presented with a prior medical history of MS and cardiac symptoms.  At that time, she was hospitalized and treated for unstable angina, among other cardiac diagnoses.  Treatment providers noted the Veteran's history of medication for MS, diagnosed in 1992, with good ambulation and good bowel and bladder control, with flares 3-4 times each month, and with neurogenic bladder secondary to MS.  A physician reported that her MS was stable during her cardiac admission.

VA treatment records dated in July 2001 indicate that the Veteran presented with incomplete paraplegia, right foot drop, falling episodes, and blurry vision.  The treatment provider reported that her major problem was MS.  

Private treatment records dated in March 2002 indicate that the Veteran presented for treatment of her sleep apnea; and the physician noted MS in the assessment portion of the report.  

VA treatment records dated in March 2003 indicate that the Veteran presented with abdominal pain.  The physician noted a history of MS.  

VA treatment records dated in June 2004 indicate that the Veteran presented for treatment for a number of ailments after moving to a new city.  The physician reported that the Veteran's MS was manifested by left-side weakness and new onset of spasms, and suggested neurology consult and aquatic therapy.   

VA treatment records dated in October 2004 indicate that the Veteran's VA chart was reviewed.  The physician noted findings related to the Veteran's MS.  He noted that neurological testing was silent for abnormality and blood work was unremarkable in December 2003.  He noted that in September 2003, record of a neurology visit revealed that the Veteran was diagnosed with questionable MS, that planned lumbar puncture and visual evoked potential testing were not completed.  The neurologist also noted that mildly elevated blood test results were sent to the provider with a negative result.  He noted that in June 2003, MRI of the brain revealed 2 small intensities seen in the left frontal and right corona radiata, with incidental small venous angioma; and that the impression was that the MRI was not consistent with MS.  The neurologist noted that the Veteran reported that she was diagnosed with MS in San Francisco, in 1991, but that the records, including results of an MRI and spinal tap, were destroyed in a fire.  The physician provided recitation of the Veteran's reported chronological medical history, beginning with 1977 and her falls and visual disturbances.  Subsequent to physical examination, the physician reported that he was unable to confirm the diagnosis of MS based on the available evidence.  He reported that some aspects of the Veteran's history were consistent with MS, including balance difficulties and bladder incontinence, as well as her treatment with prescription medication; while other symptoms were not consistent with MS, including her loss of vision for minutes, the inability to read for minutes, and getting lost and confused for minutes or hours.  He reported that recent MRI and normal neuropsychiatric testing were not supportive of MS, given her cognitive complaints.    

VA treatment records dated in February 2005 and June 2005 indicate that the Veteran sought podiatric care.  She reported that she had MS with nerve problems in her legs and feet.  She was diagnosed, in pertinent part, with history of MS.  VA treatment records dated in July 2005 indicate that the Veteran presented with MS, among other ailments, and discussed her mobility.  A November 2005 VA treatment record indicates that the Veteran ceased her aquatic therapy due to an unrelated health concern.  The diagnosis code assigned to the VA treatment note was MS.  

The Veteran underwent a VA examination in January 2006.  The examination was conducted by a private physician.  At examination, the Veteran recalled her pertinent medical history, including onset of headaches, visual disturbances, and the symptoms she considered the onset of her MS since 1977, a tremor in the left arm, visual disturbances, difficulty with falling, extremity weakness, and short-term memory loss with "losing her way."  After review of the Veteran's medical history and physical examination, the physician diagnosed the Veteran with history suggestive of MS, without a great deal of findings on examination.  The physician reported that he was unable to find any MRI scans showing multiple bright spots, as the Veteran reported, or any abnormal spinal fluid examination.  He added that he was unable to find substantiation of many of the Veteran's complaints in her records, although some records were hand-written and difficult to read.  He did find the words "headache" and "tremor" on a few occasions, however.   

The VA-contracted physician who conducted the January 2006 VA examination submitted an additional statement in January 2006.  He reported that the Veteran brought some records to his office for review and asked for an addendum to her recent VA examination report.  He reported that none of the records presented included MRI of the head, as she previously reported, and no spinal fluid testing, much less spinal fluid testing, confirmed a diagnosis of MS.  He reported that there was nothing in her records which would confirm a diagnosis of MS, and nothing to change his diagnosis rendered earlier in January 2006.  

VA treatment records dated in May 2006 indicate that MRI of the brain and spine revealed insufficient evidence for diagnosis of MS.  The examiner noted that the MRI was abnormal but did not meet the usual MS diagnostic criteria.  He noted that the history is suggestive, but that the examination did not confirm upper motor neuron deficits.  

On VA examination in February 2007, the Veteran reported that she could walk about 100 yards if she had 10 minutes or more and that if she tried to hurry, her legs "quit working" and she had to stand still and wait to get her function back.  The examiner provided recitation of the Veteran's pertinent medical history, including her claimed onset of neurological symptoms beginning in 1977 with falls and blackouts of vision.  The examiner noted the Veteran's history that she had a spinal tap completed in 1986, showing normal protein and glucose, but no immunologic panel.  Subsequent to review of the claims file and physical examination, including neurological assessment, the examiner concluded that there was no definitive evidence that the Veteran had MS.  He reasoned that a lumbar puncture had not been completed, but that an MRI was not diagnostic for MS.  He reported that the Veteran's symptoms consistent with MS were balance problems, bladder incontinence, and treatment with prescription medication in the past; and that the symptoms inconsistent with MS were transient vision loss for minutes, bilateral brief vision loss, the inability to read for minutes, and getting lost or confused for minutes our hours.  He noted that the Veteran was scheduled to undergo lumbar puncture at a private facility.

VA treatment records dated in December 2008 indicate that the Veteran complained of unrelated ailments, and the treatment provider noted that the Veteran's MS was currently symptomatic with treatment with prescription medication and an orthotic.  

In a July 2009 letter the Veteran's representative asserted that the Veteran did not undergo a lumbar puncture at a private facility, as noted at the time of her February 2007 VA examination.  

In October 2009, a VA nurse reported that there were no new medical records containing results of a lumbar puncture per the Veteran; thus, no change in the February 2007 VA examination report was required.  The nurse recorded the Veteran's current complaints, including increased periods of loss of use of the legs, requiring her to stand still for 2-60 minutes or more.  She reported that she could not breathe while on her back or stomach, only while on her side, and that her service dog knew when such was going to occur and notified the Veteran to move to her side.  She complained of chest wall pressure when eating peanut butter sandwiches and drinking coffee.  She complained of increased episodes of total vision loss in the left or both eyes, lasting up to several days, preceded by eye strain and swelling that allowed her warning to pull over to the side of the road.  She denied current treatment for MS.

VA treatment records dated in November 2009 indicate that the Veteran complained of right-sided weakness.  She presented with a dog that assists her with her safety.  She added she had sleep apnea and chronic fatigue with MS.  She reported that she was currently not on any treatment for MS; however, past use of prescription medication did not change her disease progression.   

In July 2010, an addendum to the February 2007 VA examination report and October 2009 addendum, was submitted.  The physician provided recitation of the Veteran's pertinent medical history.  By way of background, the Board includes details of such herein.  The physician noted that in 1991, while being evaluated for a worker's compensation claim, a diagnosis of MS was postulated based on gait abnormalities and fatigue.  He noted that according to the medical record, she was treated in San Francisco, in 1991, and according to the Veteran, she underwent MRI and lumbar puncture, confirming her diagnosis of MS.  The examiner noted that there were inconsistencies in the record as to whether records from the San Francisco treatment facility, private records, were destroyed in a fire, or reviewed by subsequent treatment providers and found to be silent for results of an MRI or lumbar puncture.  He then continued to describe VA treatment as discussed at length herein.  He noted that there were no records of a private lumbar puncture, and that the only lumbar puncture of record, one dated in 1988, was unremarkable.  He concluded that while there was documented left-sided weakness, there was no clear documentation of a firm diagnosis of MS, and that imaging studies, and the one cerebrospinal fluid study, were nondiagnostic.  He reported that her left-sided weakness could be consistent with other etiologies, including cardiac ailments.  He reported that it was questionable whether the Veteran had MS, and that there was no new evidence to suggest otherwise.  The physician also reported that it certainly could not be determined whether the Veteran had MS at all, and that to opine as to such would invoke a process relating to guessing and judgment based on mere conjecture.  

VA treament records dated in September 2010 indicate that the Veteran sought treament after moving to new city.  She continued to report a history of MS, and that she was previously on prescription medication until 2003.  

VA treatment records dated in October 2010 indicate that the Veteran complained of generalized weakness, falling, and occasional total loss of vision for periods up to one week.  She was diagnosed with MS by history.  

VA treatment records dated in January 2011 indicate that the Veteran underwent a neurology consultation.  The physician noted that the Veteran's history of her illness was very vague, and that there was no clear cut diagnosis of MS.  Subsequent to physical examination, the physician reported that the Veteran had a questionable history of MS, and that she did not have any spasticity or non-focal neurological findings.  

A radiologist reported that a March 2011 MRI study revealed evidence of bilateral white matter changes consistent with history given of MS, otherwise remarkable.  Spinal MRIs at that time were silent for involvement of MS.  

On VA examination in May 2011, the examiner noted that she reviewed the claims file, consisting of 5 volumes of documents as well as electronic records.  She provided recitation of the Veteran's current ailments, including MS by several physicians in her past.  

The Board notes here that the examiner reported that records maintained by the SSA were not available.  As the examiner specifically reported that she reviewed the Veteran's claims file, to include 5 volumes of documents, it is clear to the Board that she indeed reviewed the Veteran's SSA records.  The Veteran's SSA records fill more than one whole volume of the claims file and account for literally hundreds of pages of the treatment records currently associated with the claims file.  It is possible that the examiner did not realize that she was indeed reviewing the Veteran's SSA records, as she might have not seen SSA's cover page.  In any event, the examiner, in her report, specifically cited to a number of treatment records included in the Veteran's SSA records, and it is thus clear that she indeed reviewed the Veteran's SSA records. 

At the time of the May 2011 VA examination, the Veteran again reported that she was diagnosed with MS in 1991, in San Francisco, during treatment for a worker's compensation claim.  She reported that she underwent a number of lumbar punctures; however, the examiner noted that there was no record of such.  The Veteran reported that the VA did not have all the data to support her diagnosis of MS and that there was a flood of some kind and damage to her records.  The examiner noted that it was not clear if the Veteran meant to report that VA suffered a flood and some of her VA treatment records were lost, or that a private facility had suffered a flood and some of the treament records VA required to support her diagnosis of MS were lost.  The Veteran reported that she sought VA treatment and was taking prescription medication for her MS between 1999 and 2003.  The examiner noted that the Veteran was vague in her report of symptoms and specifics regarding her diagnosis.  The Veteran reported that her visual loss in 1980 and 1981 occurred at times when she was driving a city bus, and she maintained that such was not documented and thus it did not affect her ability to maintain her bus driving job and that she did not go to the doctor.  The Veteran then reported that around such time she was diagnosed with cardiac conditions and began chronic anticoagulation.  The Veteran added that VA did not know what was going on with her so they did not make the diagnosis of MS.  The Veteran reported her MS symptoms included muscle cramps and intermittent vision loss.  She reported that her last episode of vision loss was 2 months prior and lasted 2 months.  She explained that she knew her way around her house and her yard and not require any attendance.  The Veteran also reported that she used her microwave to prepare meals and was not alarmed by her vision loss.  She did not report this episode to any particular physicians.  The Veteran then stated that since 2000, she had experienced incontinence; and since 2008, she had episodes of nonsensical speech.  She also used assistive devices, such as a "CPAP" machine (the examiner noted that the CPAP machine is for sleep apnea and not MS); a body brace (the examiner reported that it appeared that such was prescribed to treat lower back pain); and, two canes and a scooter (the examiner noted that she presented to the VA neurology clinic in October 2010 without any devices).  The examiner also noted that at the October 2010 instance of treatment, the Veteran reported that she used a guide dog for her MS, however, at the present VA examination, she did not report the use of such to the examiner nor did she present with a dog.  

After reviewing the Veteran's medical history and examining her, the examiner opined that there was no evidence of MS.  The Board notes that the examiner also discussed and reviewed the Veteran's case with the local chief of neurology.  The examiner opined that there was no evidence of MS despite the March 2011 radiologist's opinion.  The examiner reasoned that there was no enhancement of any area where gadolinium was administered, no lesions in the periventricular region, and no lesions in the corpus collasum.  The physician asserted that a neurologist had more experience diagnosing MS than a radiologist.  The examiner reported that the Veteran's clinical examination did not support MS, as the Veteran had no spasticity and no focal neurological findings.  She further reported that the Veteran's spinal MRIs did not support MS.  The examiner diagnosed the Veteran with migraine headaches with an ocular component; left brachial plexus with residual left upper extremity weakness, secondary to a worker's compensation injury; left lower extremity weakness, most likely consistent with prior stroke; and chronic anticoagulation secondary to mesenteric artery thrombosis.  The examiner noted that private laboratory results dated in November 2004 were completely silent for MS and were related to the Veteran's cardiac treament.  The examiner concluded that the Veteran's' complaints of dizziness, leg cramps, and visual disturbances during service only represent symptoms alone which are unrelated to MS and should not be considered as diagnostic findings of MS.  She reiterated that the Veteran did not have MS and the MRIs have not proven such, in fact, the MRIs confirmed that she does not have a diagnosis if MS.  






Analysis

Upon review of the pertinent evidence of record and applicable law and regulations, the Board finds that the preponderance of the evidence weighs against the Veteran's claim and that entitlement to service connection for MS is not warranted.  The probative and persuasive evidence of record fails to show a current diagnosis of MS and shows that the Veteran's assertions in this regard are not competent or credible.

At the outset, the Board notes that greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

To the extent that the Veteran presented with a history of MS, or a treatment provider noted "MS by history," during many instances of VA and private treament during the current appellate period, the Board finds that such do not represent probative evidence of a diagnosis of MS.  Also, to the extent that a VA or private treatment provider included MS in the assessment, problem list, or diagnosis portion of the treatment report, without evidence of diagnostic evaluation, the Board finds that such do not represent probative evidence of a diagnosis of MS.  In fact, no examiner who merely listed MS included a reasoned basis for the decision to do so.  Without a reasoned basis for their decision to include MS in the assessment, problem list, or diagnosis portion of the treatment report, the Board is unable to weigh such against the VA and private opinions of record that are complete with reasoned bases and that conclude the Veteran does not have MS.  Sklar, 5 Vet. App. 140.

Additionally, on each VA or private treatment report wherein a treatment provider included MS in the assessment, problem list, or diagnosis portion of the treatment report, it is clear that such was based upon the Veteran's complaints.  In contrast, when a VA or private physician or examiner found that the Veteran did not have MS, it is clear that such was based upon consideration of the Veteran's complaints in conjunction with diagnostic testing and evaluation.  In this regard, the Board does acknowledge that in March 2011, a radiologist, upon MRI review, opined that the Veteran presented with bilateral white matter changes consistent with history given of MS.  However, the May 2011 VA examiner, with the input of the Chief of Neurology, expressly refuted the radiologist's findings and provided sound reasons and bases not only for her opinion that the Veteran did not have MS, but also for her disagreement with the radiologist's March 2011 interpretation.  

In this case, the Board finds that the most probative medical opinion of record is the VA opinion rendered in May 2011, wherein the examiner found that the Veteran did not have and never has had MS.  While a number of VA and private opinions submitted during the course of the appellate period were accompanied by a reasoned basis supporting the conclusion that the Veteran did not have MS, the May 2011 opinion was rendered subsequent to the most extensive diagnostic testing and evaluation, recitation of the Veteran's pertinent medical history, consideration of the Veteran's complaints, and review of all pertinent medical evidence.  Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008).

The Board acknowledges that in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit stated that lay evidence is competent and sufficient in certain instances related to medical matters. Specifically, the Federal Circuit determined that a layperson may establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id.  Similarly, the Court has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Thus, the Veteran is competent to report experiencing symptoms such as loss of vision, weakness, and incontinence.  She is competent to report that she was informed by a treatment provider that she had MS, or that she underwent diagnostic procedures to evaluate MS.  However, she is not competent to diagnose MS, a complex disorder requiring testing to definitively diagnose.  The Veteran also is not competent to etiologically relate her claimed diagnosis or symptoms to symptoms of service or events of service.  In this regard, the Veteran's assertions are not supported by or confirmed by any medical professional who has thoroughly reviewed her extensive medical history and clinical findings.  See Jandreau; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions).  At this time, the Board also points out that several physicians have questioned the Veteran's psychological status by noting the inconsistencies reported during her subjective medical history recitation, noting that she appeared to be malingering, and in fact, raising concerns of a psychosomatic illness, to include Munchausen's syndrome.  Even though the Board considers the Veteran competent to report her symptoms, given her inconsistent recollections and suspect medical history, her statements beyond that are not competent or credible.  Her lay statements are of no probative value.

Additionally, the Board notes that during the course of the appeal, the Veteran has submitted a number of articles written about MS.  A medical article or treatise can provide important support when combined with an opinion of a medical professional if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222 (1999); Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  However, the medical articles submitted by the Veteran were not accompanied by the opinion of any medical expert diagnosing the Veteran with MS.  Thus, the medical articles submitted by the Veteran are not specific to the facts and medical history presented in her case and thereby are insufficient to establish a diagnosis of MS.

Also, as discussed above, the Board notes that the Veteran has been in receipt of disability benefits from the SSA since November 1998.  The SSA document preceding the treatment records associated with the Veteran's claim for SSA benefits demonstrate that the award of such benefits is based on, in pertinent part, other disorders of the nervous system.  It is unclear if the SSA benefits were awarded for MS; however, VA is not bound by an SSA determination.  Murinczak v. Derwinski, 2 Vet. App. 363, 370 (1992).  In finding that the Veteran did not have and does not have MS, the Board has considered the records maintained by the SSA.  In fact, the 2011 VA examiner also considered the Veteran's records in this regard.  Nonetheless, diagnostic testing and a complete review of the Veteran's entire medical history still failed to demonstrate the presence of MS.

In fact, the Board has considered all of the Veteran's treatment records detailing her complaints, treatment, and diagnoses of MS.  Over the course of the appeal, a number of medical opinions were sought to resolve the issue of whether the Veteran indeed has MS.  The most probative evidence demonstrates that the Veteran does not have MS.  Given the aforementioned, in this case, the threshold requirement for the grant of service connection for the claimed disability, here MS, has not been met.  Without evidence of a current disability, further inquiries or considerations of whether entitlement to service connection is warranted need not be addressed.  That is, the Board need not address whether the Veteran's symptoms in service were indicative of MS or whether the Veteran's claimed MS may be presumptively service connected if it becomes manifest to a compensable degree within 7 years of the end of service.  Without evidence of a current disability, further inquiry as to the onset of this claimed disease is not required.  38 C.F.R. §§ 3.303, 3.307(a)(3); 3.309(a).  In any event, and as an aside, the VA examiner in May 2011 noted that the Veteran's does not have MS and that any symptoms experienced in service or within seven years post service are unrelated to MS and should not be considered as diagnostic findings for MS.  
 
Because the Veteran does not have MS, the preponderance of the evidence weighs against her claim and the benefit of the doubt rule is not for application.  The appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for MS is denied. 



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


